DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species III, Fig. 11 in the reply filed on 6/24/2021 is acknowledged. The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden. This is found persuasive and the requirement has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein the tubephragm is in a flat shape with a cross-sectional shape intersecting with the transfer direction of the transfer fluid of the pump chamber having a length in a direction intersecting with the driving direction by the driving unit  longer than a length in the driving direction by the driving unit” in lines 12-18. This limitation is indefinite because it lacks proper punctuation and/or contains grammatical errors. More particularly, it is unclear how the tubephragm’s cross-sectional shape, the 
In claim 5, “the transfer direction of the pump chamber” lacks antecedent basis in the claim set. Therefore, claim 5 is indefinite.
Claim 6 recites, “wall portions opposing in a direction intersecting with the driving direction on a cross-sectional surface perpendicular to the transfer direction of the pump chamber.” This limitation is indefinite because it is unclear which wall portions are being referenced. In particular, the phrase, “a cross-sectional surface perpendicular to the transfer direction of the pump chamber” is indefinite because it is unclear what element comprises this “cross-sectional surface”. Furthermore, “the transfer direction of the pump chamber” lacks antecedent basis in the claim set. Therefore, claim 6 is indefinite. 
Claim 7 recites, “wherein the tubephragm is in a flat shape with a cross-sectional shape intersecting with the transfer direction of the transfer fluid of the pump chamber having a length in a direction intersecting with the driving direction by the driving unit longer than a length in the driving direction by the driving unit” in lines 12-18. This limitation is indefinite because it lacks proper punctuation and/or contains grammatical errors. More particularly, it is unclear how the tubephragm’s cross-sectional shape, the transfer direction of the transfer fluid, the pump chamber’s length, and the driving unit’s length in the driving direction are arranged relative to one another. Therefore, claim 7 is indefinite. 
Claim 7 recites, “the pump head portion has a width wider than both end portions in the transfer direction of the transfer fluid.” This limitation is indefinite because it is 
In claim 11, “the transfer direction of the pump chamber” lacks antecedent basis in the claim set. Therefore, claim 11 is indefinite.
Claim 12 recites, “wall portions opposing in a direction intersecting with the driving direction on a cross-sectional surface perpendicular to the transfer direction of the pump chamber.” This limitation is indefinite because it is unclear which wall portions are being referenced. In particular, the phrase, “a cross-sectional surface perpendicular to the transfer direction of the pump chamber” is indefinite because it is unclear what element comprises this “cross-sectional surface”. Furthermore, “the transfer direction of the pump chamber” lacks antecedent basis in the claim set. Therefore, claim 12 is indefinite. 
Claim 13 recites, “wherein the tubephragm has a flat shape with a cross-sectional shape intersecting with the first direction of the pump head portion having a length in a third direction intersecting with the first direction and the second direction longer than a length in the second direction” in lines 12-17. This limitation is indefinite because it lacks proper punctuation and/or contains grammatical errors. More particularly, it is unclear how the tubephragm’s cross-sectional shape, the first direction, the pump head portion’s length, the second direction, and the third direction are arranged relative to one another. Therefore, claim 13 is indefinite.
Claim 13 recites, “the pump head portion has a cross-sectional surface intersecting with the first direction larger than a cross-sectional surface intersecting with the first direction of the suction port and the discharge port” in lines 19-23. This 
In claim 17, “the first direction of the pump chamber” lacks antecedent basis in the claim set. Therefore, claim 17 is indefinite.
Claim 18 recites, “wall portions opposing in the third direction on a cross-sectional surface perpendicular to the first direction of the pump chamber.” This limitation is indefinite because it is unclear which wall portions are being referenced. In particular, the phrase, “a cross-sectional surface perpendicular to the first direction of the pump chamber” is indefinite because it is unclear what element comprises this “cross-sectional surface”. Furthermore, “the first direction of the pump chamber” lacks antecedent basis in the claim set. Therefore, claim 18 is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 13-16, and 19 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Fowler 2,553,247.
Fowler discloses, regarding claim 1, a tubephragm pump comprising: a tubephragm 17 (the term tubephragm is substantially broad, certainly met by bellows 17) that has a pump head portion (bottom of 17, best shown in Fig. 3) that forms a pump chamber (within 17) into which a transfer fluid is introduced and from Re claim 2, wherein the control unit 6 controls the driving unit 10 such that the driving head 15 is driven back and forth with a stroke with which the pair of liquid contacting surfaces surfaces (inner flat top and bottom surfaces of 17 in Fig. 3) opposing in the driving direction of the pump chamber (17) are not brought into contact with one another (this is clearly the case, see 17 on the left side of Fig. 3); Re claim 3, wherein the tubephragm 17 has a rib (substantially broad; see outer lip of the bottom of 17) that projects outward in the driving direction of the pump chamber (17) on an outer peripheral surface side of Re claim 4, wherein the driving head 15 includes a fixing member (see recess within 15 in Fig. 3) that sandwiches the rib.
Fowler discloses, regarding claim 7, a tubephragm pump comprising: a tubephragm 17 (the term tubephragm is substantially broad, certainly met by bellows 17) that has a pump head portion (bottom of 17, best shown in Fig. 3) that forms a pump chamber (within 17) into which a transfer fluid is introduced and from which the introduced transfer fluid is discharged to an outside; a driving head 15 that holds the tubephragm 17, the driving head 15 expanding and contracting the pump chamber (17) by directly pressing and pulling the pump head portion in a direction intersecting with a transfer direction of the transfer fluid (see how transfer fluid arrives and leaves the compressor via pipes attached to valves 21 and 22, these pipes, shown in Figs. 1 and 2, and their transfer direction are perpendicular to reciprocation direction of 15/17); a driving unit 10 that drives the driving head 15 back and forth in a driving direction to expand and contract the pump chamber (17); and a control unit 6 that controls the driving unit 10, wherein the tubephragm 17 is in a flat shape with a cross-sectional shape intersecting with the transfer direction of the transfer fluid (see how the flat cross-sectional shape of 17 in Fig. 3 is perpendicular to the transfer fluid pipes of the compressor) of the pump chamber (17) having a length in a direction intersecting with the driving direction by the driving unit 10 longer than a length in the driving direction by the driving unit 10, and the pump head portion (bottom of 17, best shown in Fig. 3) has a width wider than both end portions (of 23) in the transfer direction of the transfer fluid; Re claim 8, wherein the control unit 6 controls the driving unit 10 such that the driving head 15 is driven back and forth with a stroke with which the pair of liquid contacting surfaces surfaces (inner flat top and bottom surfaces of 17 in Fig. 3) opposing in the Re claim 9, wherein the tubephragm 17 has a rib (substantially broad; see outer lip of the bottom of 17) that projects outward in the driving direction of the pump chamber (17) on an outer peripheral surface side of the pump chamber; Re claim 10, wherein the driving head 15 includes a fixing member (see recess within 15 in Fig. 3) that sandwiches the rib.
Fowler discloses, regarding claim 13, a tubephragm pump comprising: a tubephragm 17 (the term tubephragm is substantially broad, certainly met by bellows 17) that has a pump head portion (bottom of 17, best shown in Fig. 3) that forms a pump chamber (within 17) into which a transfer fluid is introduced and from which the introduced transfer fluid is discharged to an outside; a driving head 15 that holds the tubephragm 17, the driving head 15 expanding and contracting the pump chamber (17) by directly pressing and pulling the pump head portion in a second direction intersecting with a first direction as a transfer direction of the transfer fluid (see how transfer fluid arrives and leaves the compressor via pipes attached to valves 21 and 22, these pipes, shown in Figs. 1 and 2, and their transfer direction are perpendicular to reciprocation direction of 15/17), a driving unit 10 that drives the driving head 15 back and forth in the second direction; and a control unit 6 that controls the driving unit 10, wherein the tubephragm 17 has a flat shape with a cross-sectional shape intersecting with the first direction of the pump head portion (bottom of 17, best shown in Fig. 3) having a length in a third direction intersecting with the first direction and the second direction longer than a length in the second direction, the pump head portion (bottom of 17, best shown in Fig. 3) has one side in the first direction where a suction port 21 is provided and another side where a discharge port 22 is provided, and Re claim 14, wherein the control unit 6 controls the driving unit 10 such that the driving head 15 is driven back and forth with a stroke with which the pair of liquid contacting surfaces surfaces (inner flat top and bottom surfaces of 17 in Fig. 3) opposing in the driving direction of the pump chamber (17) are not brought into contact with one another (this is clearly the case, see 17 on the left side of Fig. 3); Re claim 15, wherein the tubephragm 17 has a rib (substantially broad; see outer lip of the bottom of 17) that projects outward in the driving direction of the pump chamber (17) on an outer peripheral surface side of the pump chamber; Re claim 16, wherein the driving head 15 includes a fixing member (see recess within 15 in Fig. 3) that sandwiches the rib; Re claim 19, wherein the tubephragm 17 is formed by blow molding (the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5, 11, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler 2,553,247.
Regarding claims 5, 11, and 17, Fowler discloses the claimed invention, including the tubephragm 17 having a cross-sectional shape perpendicular to the transfer direction (of the pipes leading to 21, 22; clearly shown in Fig. 3), except for that shape being a hexagonal shape, an oval-like shape, or an elliptical shape. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of invention to construct tubephragm in these shapes, since it has been held that a mere change of shape involves only routine skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) see MPEP 2144.04 IV. B – Changes in Shape). 
Regarding claim 20, Fowler discloses the claimed invention except for the tubephragm being formed of a perfluoroalkoxy alkane. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the tubephragm of this material since has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice (In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)) (see MPEP 2144.07 - Art Recognized Suitability for an Intended Purpose).
Allowable Subject Matter
Claims 6, 12, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Bogoslowsky, Butler, Becher, and Wydell references all show various tube pumps with rib arrangements on the tubes. However, none of these references met the language quite as well as Fowler’s bellows pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746